Opinion by
Hurt, J.
§ 841. Citation; defective statement of time in. Appellees recovered a judgment by default against appellants. The citation served upon them summoned them to appear and answer “on the third Monday in July, A. D. 187, it being the 17th day of that month in that year.” Held, that the citation was fatally defective. The statute requires that the citation shall state the time and place of holding the court. [R. S. 1215.] This citation states an impossible time. The want of proper certainty in a writ in point of time cannot be supplied by construction or intendment. [Wright v. Wilmot, 22 Tex. 398.]
Reversed and remanded.'